DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 September 2022 has been entered.

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS filed 14 September 2022 have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.  It is further noted that many of the documents on the IDS do not appear to be relevant to the case and may have been filed inadvertently.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“means for selectively increasing tissue compression between said anvil and said deck at locations intermediate to and extending around at least two adjacent staple cavities in said array of staple cavities” in claim 47. – Understood to be protrusions or ridges.
“means for optimizing compression of tissue at locations intermediate to and extending around at least two adjacent fastener cavities in said array of fastener cavities” in claim 55 – Understood to be protrusions or ridges.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 37-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 37, the claim recites “A fastener cartridge for use with a circular fastener, the fastener cartridge comprising: a deck, comprising: an inner axis having a first radius; and an outer axis having a second radius greater than the first radius; a radial array of fastener cavities… wherein said first ends and said second ends are aligned with one of said inner axis and said outer axis; … and discrete protrusions from said deck, wherein said discrete protrusions comprise a first discrete protrusion positioned intermediate adjacent fastener cavities in said radial array of fastener cavities, and wherein said first discrete protrusion extends at least partially around a plurality of fastener cavities” (emphasis added).  The instant claims are directed toward a circular stapler cartridge with an annular deck and staples aligned along an annular axis (figs. 29-31).  Nowhere in the disclosure is the combination of a cartridge with a radial array of staples while also having “discrete protrusions from the deck, wherein said discrete protrusions comprise a first discrete protrusion positioned intermediate adjacent fastener cavities in said radial array of fastener cavities, wherein at least one said protrusion extends at least partially around a plurality of fastener cavities” presented.  
The instant claims are directed toward a circular stapler elected by original presentation comprising a staple cartridge with a deck and radial array of staples aligned along annular axes (figs. 29-31).  Nowhere in the disclosure is the combination of a circular cartridge with the above features also having “discrete protrusions” presented.  
There are some embodiments of linear (i.e. non-annular) cartridges having discrete protrusions extending from the deck (such as ridges 3423, figs. 43-45; ridges 3523, figs. 46-48; 3625, figs. 49-51, figs. 60-62, fig. 78, etc.), but this does not provide support for the applicant having possession of the claimed combination at the time of original filing.  The claimed combination requires the presence of an annular staple cartridge for a circular stapler and radial staples that fall along inner or outer axis.
Furthermore, Applicant’s incorporation of additional specification paragraphs in the Specification amendment of 23 September 2020 also does not provide support for the claimed combination.  While paragraphs 0443.3-0443.4 broadly talks about “various embodiments” having cartridge decks having ridges, this is in the context of linear cartridges as is made apparent by the preceding paragraph 0443.2 and paragraph 0443.4 citing “proximal” and “distal” ends/cavities.  Nowhere in the amendment is the combination of “an annular cartridge” (with the claimed staple alignment elements) having “flow-limiting ridges” presented.  
That disparate elements may appear in different embodiments over the span of a 100+ page disclosure does not mean that every conceivable combination of elements is shown to have been in the possession of the Applicant at the time of original filing.

Regarding claim 40, the claim recites, “wherein said discrete protrusions are configured to limit relative movement between tissue and said deck.”  As explained above in the rejection of claim 37, there is a lack of support for the circular staple cartridge of claim 37 having “discrete protrusions” as claimed.  The additional features presented in this claim were also not presented as being combined with the features of the circular cartridge.

Regarding claims 38-40, each of these claims are also rejected for being dependent on a rejected base claim as they contain all the same new matter as the rejected base claim.

Regarding claim 41, the claim recites “the staple cartridge comprising: a deck, comprising: an inner axis having a first radius; and an outer axis having a second radius greater than the first radius; an array of staple cavities positioned intermediate said inner axis and said outer axis, wherein each staple cavity comprises a first end and a second end, wherein said first ends and said second ends are aligned with one of said inner axis and said outer axis… and protrusions from said deck positioned to compress tissue intermediate adjacent staple cavities in said array of staple cavities, wherein at least one said protrusion extends at least partially around more than one staple cavity.” (emphasis added).  
The instant claims are directed toward a circular stapler elected by original presentation comprising a staple cartridge with a deck and radial array of staples aligned along annular axes (figs. 29-31).  Nowhere in the disclosure is the combination of a circular cartridge with the above features also having “protrusions from said deck positioned to compress tissue intermediate adjacent staple cavities in said array of staple cavities, wherein at least one said protrusion extends at least partially around more than one staple cavity” presented.  The reasoning for this rejection is further detailed in the rejection of claim 37 above.

Regarding claim 45, the claim recites, “wherein said protrusions are configured to limit relative movement between tissue and said deck.”  As explained above in the rejection of claim 41, there is a lack of support for the circular staple cartridge of claim 41 having “protrusions” as claimed.  The additional features presented in this claim were also not presented as being combined with the features of the circular cartridge.

Regarding claim 46, the claim recites, “said protrusions are positioned at least partially around said staple cavities”  As explained above in the rejection of claim 41, there is a lack of support for the circular staple cartridge of claim 41 having “protrusions” as claimed.  The additional features presented in this claim were also not presented as being combined with the features of the circular cartridge.

Regarding claims 42-46, each of these claims are also rejected for being dependent on a rejected base claim as they contain all the same new matter as the rejected base claim.

Regarding claim 47, the claim recites “said staple cartridge comprising: a deck, comprising: an inner axis having a first radius; and an outer axis having a second radius greater than the first radius; an array of staple cavities positioned intermediate said inner axis and said outer axis, wherein each staple cavity comprises a first end and a second end, wherein said first ends and said second ends are aligned with one of said inner axis and said outer axis… and means for selectively increasing tissue compression between said anvil and said deck at locations intermediate to and extending around at least two adjacent staple cavities in said array of staple cavities.” (emphasis added).  
The instant claims are directed toward a circular stapler elected by original presentation comprising a staple cartridge with a deck and radial array of staples aligned along annular axes (figs. 29-31).  Nowhere in the disclosure is the combination of a circular cartridge with the above features also having “means for selectively increasing tissue compression between said anvil and said deck at locations intermediate to and extending around at least two adjacent staple cavities in said array of staple cavities” presented.  The reasoning for this rejection is further detailed in the rejection of claim 37 above.

Regarding claim 52, the claim recites, “wherein said means for selectively increasing tissue compression comprise projections from said deck”  As explained above in the rejection of claim 47, there is a lack of support for the circular staple cartridge of claim 47 having “projections” as claimed.  The additional features presented in this claim were also not presented as being combined with the features of the circular cartridge.

Regarding claim 53, the claim recites, “wherein at least one said projection extends at least partially around more than one staple cavity”  As explained above in the rejection of claim 47, there is a lack of support for the circular staple cartridge of claim 47 having “projections” as claimed.  The additional features presented in this claim were also not presented as being combined with the features of the circular cartridge.

Regarding claim 54, the claim recites, “wherein said projections comprise cavity-perimeter ridges and interconnecting ridges extending between adjacent cavity-perimeter ridges”  As explained above in the rejection of claim 47, there is a lack of support for the circular staple cartridge of claim 47 having “projections” as claimed.  The additional features presented in this claim were also not presented as being combined with the features of the circular cartridge.

Regarding claims 48-54, each of these claims are also rejected for being dependent on a rejected base claim as they contain all the same new matter as the rejected base claim.

Regarding claim 55, the claim recites “a deck, comprising: an inner axis having a first radius; and an outer axis having a second radius greater than the first radius; an array of staple cavities positioned intermediate said inner axis and said outer axis, wherein each staple cavity comprises a first end and a second end, wherein said first ends and said second ends are aligned with one of said inner axis and said outer axis… and means for optimizing compression of tissue at locations intermediate to and extending around at least two adjacent fastener cavities in said array of fastener cavities.” (emphasis added).  
The instant claims are directed toward a circular stapler elected by original presentation comprising a staple cartridge with a deck and radial array of staples aligned along annular axes (figs. 29-31).  Nowhere in the disclosure is the combination of a circular cartridge with the above features also having “means for optimizing compression of tissue at locations intermediate to and extending around at least two adjacent fastener cavities in said array of fastener cavities” presented.  The reasoning for this rejection is further detailed in the rejection of claim 37 above.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following featues must be shown or the feature(s) canceled from the claim(s): 
A fastener cartridge for use with a circular fastener, the fastener cartridge comprising: a deck, comprising: an inner axis having a first radius; and an outer axis having a second radius greater than the first radius; a radial array of fastener cavities… wherein said first ends and said second ends are aligned with one of said inner axis and said outer axis; … and discrete protrusions from said deck, wherein said discrete protrusions comprise a first discrete protrusion positioned intermediate adjacent fastener cavities in said radial array of fastener cavities, and wherein said first discrete protrusion extends at least partially around a plurality of fastener cavities” (emphasis added) – claim 37
the staple cartridge comprising: a deck, comprising: an inner axis having a first radius; and an outer axis having a second radius greater than the first radius; an array of staple cavities positioned intermediate said inner axis and said outer axis, wherein each staple cavity comprises a first end and a second end, wherein said first ends and said second ends are aligned with one of said inner axis and said outer axis… and protrusions from said deck positioned to compress tissue intermediate adjacent staple cavities in said array of staple cavities, wherein at least one said protrusion extends at least partially around more than one staple cavity.” (emphasis added) – claim 41
said staple cartridge comprising: a deck, comprising: an inner axis having a first radius; and an outer axis having a second radius greater than the first radius; an array of staple cavities positioned intermediate said inner axis and said outer axis, wherein each staple cavity comprises a first end and a second end, wherein said first ends and said second ends are aligned with one of said inner axis and said outer axis… and means for selectively increasing tissue compression between said anvil and said deck at locations intermediate to and extending around at least two adjacent staple cavities in said array of staple cavities.” (emphasis added) – claim 47
a deck, comprising: an inner axis having a first radius; and an outer axis having a second radius greater than the first radius; an array of staple cavities positioned intermediate said inner axis and said outer axis, wherein each staple cavity comprises a first end and a second end, wherein said first ends and said second ends are aligned with one of said inner axis and said outer axis… and means for optimizing compression of tissue at locations intermediate to and extending around at least two adjacent fastener cavities in said array of fastener cavities.” (emphasis added) – claim 55
All features claimed in claims 40, 45-46 and 52-54 as explained in the 35 USC 112a rejection above.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 47-48, 51-52 and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (US Patent 4,632,290) hereinafter referred to as Green in view of Alexander, III et al. (PG Pub 2012/0241505 A1) hereinafter referred to as Alexander.
Regarding claim 47, Green discloses a stapler (figs. 9-11, 26, 31), comprising: a shaft (112) defining a shaft axis; 
an anvil (130; or 530; or 730); and 
a staple cartridge (150; or 550; or 750) opposing said anvil, said staple cartridge comprising: 
a deck (surface which houses 160 in fig. 11; or surface which houses 560 in fig. 26; or surface which houses 760 in fig. 31), comprising: 
an inner axis having a first radius; and 
an outer axis having a second radius greater than the first radius (see fig. 11 below; there are equivalent axes for figs. 26 and 31); 
an array of staple cavities (cavities for 160 in fig. 11; or 560 in fig. 26; or 760 in fig. 31) positioned intermediate said inner axis and said outer axis, wherein each staple cavity comprises a first end and a second end, wherein said first ends and said second ends are aligned with one of said inner axis and said outer axis (fig. 11; or fig. 26 or fig. 31); 
staples (160; or 560; or 760) removably positioned in said staple cavities; and 

    PNG
    media_image1.png
    434
    603
    media_image1.png
    Greyscale

Green fails to disclose means for selectively increasing tissue compression between said anvil and said deck at locations intermediate to and extending around at least two adjacent staple cavities in said array of staple cavities.
However, Alexander teaches means (fig. 283; #11213, 11216) for selectively increasing tissue compression between said anvil and said deck at locations intermediate to and extending around at least two adjacent staple cavities (11212) in said array of staple cavities.
Given the teachings of Alexander (paragraph 790), it would have been obvious to one of ordinary skill in the art at the time of effective filing to combine the annular deck of Green with the flow-limiting ridges of Alexander.  Doing so would help to releasably retain tissue thickness compensators (and as such tissue itself) while also helping to guide staples into place.  

Regarding claim 48, Green discloses wherein said array of staple cavities are positioned to form radially-expandable staple arrays (at least 760, fig. 31).  According to the Applicant’s own disclosure (Specification paragraph 0421), it is noted that “cartridge assembly 5220 may allow the staple line to expand and flex more like the original colon than a common staple line”.  It is understood that it is the positioning of the staple array 5240 contributes to this expandability.  As such, because Green discloses a similar orientation of staples, it is deemed to disclose the claimed radially-expandable staple arrays.

Regarding claim 51, Green discloses a knife (156), wherein said deck comprises an inner edge defining an inner edge axis having an inner radius, and wherein said knife is configured to translate to cut tissue clamped between said deck and said anvil (fig. 11; col. 6 lines 33-37, 50-55).

Regarding claim 52, Green as modified by Alexander above discloses wherein said means (Alexander - fig. 283; #11213, 11216) for selectively increasing tissue compression comprise projections from said deck.

Regarding claim 55, Green discloses a fastener cartridge (150; or 550; or 750), comprising: 
a deck (surface which houses 160 in fig. 11; or surface which houses 560 in fig. 26; or surface which houses 760 in fig. 31), comprising: 
an inner axis having a first radius; and 
an outer axis having a second radius greater than the first radius (see fig. 11 above; there are equivalent axes for figs. 26 and 31); 
an array of fastener cavities (cavities for 160 in fig. 11; or 560 in fig. 26; or 760 in fig. 31) positioned intermediate said inner axis and said outer axis, wherein each fastener cavity comprises a first end and a second end, wherein said first ends and said second ends are aligned with one of said inner axis and said outer axis (fig. 11; or fig. 26 or fig. 31); 
fasteners (160; or 560; or 760) removably positioned in said fastener cavities.

Green fails to disclose means for optimizing compression of tissue at locations intermediate to and extending around at least two adjacent fastener cavities in said array of fastener cavities.
However, Alexander teaches means (fig. 283; #11213, 11216) for optimizing compression of tissue at locations intermediate to and extending around at least two adjacent fastener cavities (11212) in said array of fastener cavities.
Given the teachings of Alexander (paragraph 790), it would have been obvious to one of ordinary skill in the art at the time of effective filing to combine the annular deck of Green with the flow-limiting ridges of Alexander.  Doing so would help to releasably retain tissue thickness compensators (and as such tissue itself) while also helping to guide staples into place.  

Claims 49-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green (US Patent 4,632,290) in view of Alexander (PG Pub 2012/0241505 A1) in view of Chen et al. (CN 103908313 A) hereinafter referred to as Chen.
Regarding claim 23, Green discloses wherein each said staple cavity defines an axis (#162, fig. 11; or 562, fig. 26 or 762, fig. 31) extending from said first end to said second end, but fails to disclose wherein said axes form a zigzag pattern around the annular deck, but fails to disclose wherein said axes form a zigzag pattern around said deck.
However, Chen (figs. 5, 9, 13 and 17) teaches wherein each said staple cavity defines an axis extending from said first end to said second end, and wherein said axes form a zigzag pattern (figs. 5, 9, 13 and 17) around an accurate deck.
Given the teachings of Chen, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the pattern of the staple and staple cavities around the annular deck of Green as taught by Chen.  Doing so would result in said axes forming a zigzag pattern around the annular deck.  Green has already shown that it is concerned with the issue of having different orientations of staples on an annular deck (Green figs. 11, 26 and 31).  Chen (figs. 18 and 19) has a similar pattern shown to that in Green (figs. 11, 26 and 31).  Chen further discloses the claimed zig-zag pattern (figs. 5, 9, 13 and 17).  Having different staple patterns was well-known in the art at the time of effective filing as they can provide for different compression profiles and allow for differing amounts of space between the staples so that fluids may pass or be prevented from passing as may be desired.

Regarding claim 50, Green as modified by Chen above discloses wherein said axes (Green – fig. 31, axes 762 do not point at the center of the annular deck; Chen - figs. 5, 9, 13 and 17, axes of zig-zag staples do not point at the center point of the arcuate deck) are secants to said inner axis and said outer axis.  

Response to Arguments
Applicant's arguments filed 14 September 2022 have been fully considered but they are not persuasive. 
The Applicant is deemed to have elected the embodiment of figs. 29-31 as noted in paragraph 2 of the Office Action of 21 January 2022.  It is within that context that the applicant’s arguments are being addressed.
In the Applicant’s disclosure, they disclose both linear and circular staplers.  The Applicant’s arguments rely on the premise that because both the linear and circular staplers have staple arrangements that allow for “expandable staple arrays” (i.e. they have a zig-zag or slanted pattern), that this means that any feature disclosed to be present in the linear type of staple cartridge was also envisioned at the time of effective filing to be apart of the circular type staple cartridge.  This is not deemed to be the case because similarities in the relative staple of both linear and circular staple embodiments does not necessitate the presence of projections or flow-limiting ridges as claimed.  
Furthermore the Applicant appears to conflate the benefits of an “expandable staple array” with means for “optimally compressed tissue”.  The former refers to the slanted pattern of the staples and their ability to allow for expansion and compression of the tissue once the tissue is released from the end effector.  The latter pertains to projections on the deck which initially compress tissue and aid in hemostasis prior to the tissue being stapled and released.  In short, these features are not ones that are immediately tied to one another and the presence of one does not require or imply the presence of the other as is apparently argued.
Additionally, if one were to incorporate the projection or ridges into the elected circular stapler embodiment it would need to be determined how best to do that considering the relative orientation of the staple array.  The staple arrays of the linear staples are arranged in a straight line with a knife in the center.  The staple arrays of the circular stapler are in a circle with a knife at the center.  As such, the holding forces might need to be different, the path that the ridges would need to take might need to be adjusted, and/or the orientation of the projections would need to be optimized for this new configuration.  While it is understood how this might be achieved, there is no positive recitation in the original filing that this was considered.  Instead the Applicant relies upon broad boilerplate language which does not ameliorate this deficiency in the original disclosure.
The Applicant also argues that incorporated reference US application 14/318,991 is not limited to linear staplers.  However, all 102 figures in this disclosure are those of linear staplers and there is no definitive reference made to the similar ridges and projections being used with a circular stapler or how that would be done.

In short, the original disclosure does not set forth the combination as claimed.  That the Applicant makes various broad references to “various embodiments” being able to have features from other embodiments is not a license to create entirely new combinations that were not envisioned and properly set forth at the time of effective filing.  While it might be understood how projections could be incorporated into a circular stapler, this is not what is at issue.  The issue is that the Applicant has not set forth in their original filing that they had “possession” of such a combination.  
That the Applicant is unable to point to a clear reference in the original filing that definitively asserts that the projections were considered to be part of the circular stapler embodiment and how that would be accomplished is evidence that the Applicant was not in possession of such a combination.  This is further supported by the lack of these features shown in the drawings.

The newly amended claim language of a “first discrete protrusion extends at least partially around a plurality of fastener cavities” is not deemed to be read on by the cited prior art.  Limitations similar to this are found in claims 41, 53 and 54.  However, the claims are not deemed allowed because these features are deemed to be new matter as explained in detail in the rejections above and in the response to arguments above.  If this limitation is amended so as to exclude the language of a circular stapler it will be deemed to be directed toward a non-elected linear stapler embodiment and will be withdrawn from consideration as such.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/           Primary Examiner, Art Unit 3731